EXHIBIT 10.2

REVOLVING CREDIT NOTE

 

   Rochester, New York December 2, 2015    $25,000,000.00

FOR VALUE RECEIVED, the undersigned (the “Borrower”), HEREBY PROMISES TO PAY to
the order of JPMORGAN CHASE BANK, N.A. (“Lender”), at the Administrative Agent’s
address at One Chase Square, 11th Floor, Rochester, NY 14643, or at such other
place as Administrative Agent may designate from time to time in writing, in
lawful money of the United States of America and in immediately available funds,
the amount of TWENTY FIVE MILLION AND 00/100 DOLLARS ($25,000,000.00) or, if
less, the aggregate unpaid amount of all Revolving Loans advanced to the
Borrower by the Lender under the Credit Agreement (as hereinafter defined).
Borrower further promises to pay interest on the outstanding unpaid principal
amount hereof from the date hereof until payment in full at the rate or rates
from time to time applicable to the Revolving Loans as determined in accordance
with the Credit Agreement. All capitalized terms used but not otherwise defined
herein have the meanings given to them in the Credit Agreement.

This Revolving Credit Note (this “Note”) is issued pursuant to that certain
Credit Agreement dated as of December 2, 2015 by and among Graham Corporation, a
Delaware corporation, JPMorgan Chase Bank, N.A., as Administrative Agent and as
a Lender, and the other Lenders party thereto (including all annexes, exhibits
and schedules thereto, and as from time to time amended, restated, supplemented
or otherwise modified, the “Credit Agreement”), and the holder hereof is
entitled to the benefit and security of the Credit Agreement and all of the
other Loan Documents referred to therein. Reference is hereby made to the Credit
Agreement for a statement of all of the terms and conditions under which the
Revolving Loans evidenced hereby are made and are to be repaid.

The principal amount of the indebtedness evidenced hereby shall be payable in
the amounts and on the dates specified in the Credit Agreement, the terms of
which are hereby incorporated herein by reference. Interest thereon shall be
paid until such principal amount is paid in full at such interest rates and at
such times, and pursuant to such calculations, as are specified in the Credit
Agreement. If any payment on this Note becomes due and payable on a day other
than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day and, with respect to payments of principal, interest
thereon shall be payable at the then applicable rate during such extension.

Upon and during the continuance of any Event of Default, the entire principal
amount of this Note, together with all accrued interest thereon, may, as
provided in the Credit Agreement, and without demand, notice or legal process of
any kind, be declared, and immediately shall become, due and payable.

 

1



--------------------------------------------------------------------------------

Time is of the essence of this Note. Except for such notices as may be required
under the terms of the Credit Agreement, the Borrower waives, to the extent
permitted by applicable law, presentment, demand, notice, protest and all other
demands, or notices, in connection with the delivery, acceptance, performance,
default, or enforcement of this Note, and assents to any extension or
postponement of the time of payment or any other indulgence. Borrower further
agrees, subject only to any limitation imposed by applicable law, to pay all
expenses, including attorneys’ fees and legal expenses, incurred by Lender in
endeavoring to collect any amounts payable hereunder which are not paid when
due, whether by acceleration or otherwise.

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL
LAWS OF THE STATE OF NEW YORK. Whenever possible each provision of this Note
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provisions of this Note shall be prohibited by or
invalid under applicable law, such provisions shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Note. Whenever in this Note
reference is made to Administrative Agent, Lender or Borrower, such reference
shall be deemed to include, as applicable, a reference to their respective
permitted successors and assigns and in the case of Lender, any financial
institution to which it has sold or assigned all or any part of its interest in
the Revolving Loans or in its commitment to make the Revolving Loans as
permitted by the Credit Agreement. The provisions of this Note shall be binding
upon and inure to the benefit of such successors and assigns, except that
Borrower may not assign its rights or obligations. Borrower’s successors and
assigns shall include, without limitation, a receiver, trustee or debtor in
possession of or for Borrower.

[signature page attached]

 

2



--------------------------------------------------------------------------------

This Revolving Credit Note has been executed by the undersigned as of the date
first referenced above.

 

 

GRAHAM CORPORATION By: /s/ Jeffrey Glajch Name:   Jeffrey Glajch Title:   Chief
Financial Officer

 

3